Name: Council Regulation (EEC) No 841/88 of 28 March 1988 amending Regulation (EEC) No 1336/86 fixing compensation for the definitive discontinuation of milk production
 Type: Regulation
 Subject Matter: civil law;  farming systems
 Date Published: nan

 31 . 3 . 88 Official Journal of the European Communities No L 87/3 COUNCIL REGULATION (EEC) No 841/88 of 28 March 1988 amending Regulation (EEC) No 1336/86 fixing compensation for the definitive discontinuation of milk production TliE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 744/88 (2), and in particular Article 5c (6) thereof, Having regard to the proposal from the Commission, Whereas Article 2 (5) of Regulation (EEC) No 1336/86 (3), as last amended by Regulation (EEC) No 776/87 (4), specified that where the payment of compensation of at least 6 ECU to all those entitled for discontinuing milk production does not permit the required reductions to be achieved, unutilized Community funds are to be paid to producers whose reference quantities are reduced ; whereas account should be taken of cases where, having regard to the economic and structural situation of milk production in a Member State, it may be necessary also to allocate funds to the financing of the restructuring measures provided for in the first indent of the second subparagraph of Article 2 (5) of the said Regulation, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is added to Article 2 (5) of Regulation (EEC) No 1336/86 : 'However, in the case referred to the second indent of the first subparagraph, the portion of the amounts available may also be utilized under the conditions laid down in the first indent of the second subparagraph, if it proves necessary in view of the economic and structural situation of milk production in a Member State.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 1988 . For the Council The President I. KIECHLE (') OJ No L 148, 28. 6. 1968, p. 13 . P) OJ No L 78, 23. 3 . 1988, p. 1 . (3) OJ No L 119, 8 . 5. 1986, p. 21 . (4) OJ No L 78, 20 . 3. 1987, p. 8 .